Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It appears that only claims 6-14 are read on elected species of figures 5-6 and claims 1-5 do not read on elected species of figures 5-6, therefore these claims 1-5 are withdrawn from consideration.
Claims 1-5 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species , there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/23/2022.
Applicant's election with traverse of species of figures 5-6  in the reply filed on 08/23/2022 is acknowledged.  The traversal is on the ground(s) that Examiner has not provide reason why the species are independent or distinct.  This is not found persuasive because  in the previous office action, paragraph# 2, Examiner stated that “the species are independent or distinct because species of figure 1 does not use a photographing module as required by the species of figure 2 and species of figure 6 includes both wireless receiving coil and communication coil surrounding the display which is not required by the species of figures 1 and species of figure 2. In addition, these species are not obvious variants of each other based on the current record”. Furthermore, applicants have not submitted  evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AJA 35 U.S.C. 103(a) of the other species.
The requirement is still deemed proper and is therefore made FINAL

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 6-14  are rejected under 35 U.S.C. 103 as being unpatentable over  Yeong et al (KR20040000261 cited by Applicants on PTO-1449) in view of Park et al (Pat#8,922,162).
As to claim 6,  Yeong et al disclose an electronic meter as shown in figure 2 comprising: a display unit  (210) for displaying a meter value of a flow rate; a rechargeable battery (see page 8, paragraph #45) for providing power to the display unit (210). Yeong et al do not disclose a wireless power receiving coil disposed around the display unit, and for receiving power wirelessly from the outside to charge the rechargeable battery.
Park et al teach it is well known to use a wireless power receiving coil  (133) for receiving power wirelessly from the outside to charge a battery pack.
It would have been obvious for one of ordinary skill in the art to provide a wireless charge coil as taught by Park et al to the device of Yeong et al  for the purpose of wirelessly charging  the rechargeable battery of Yeong et al.
As to claim 7, Yeong et al in view of Park et al disclose an electronic meter as mentioned in claim 6. Yeong et al in view of Park et al do not teach the wireless receiving coil is wound around the display unit.
It would have been before the effective filing date of the claimed invention to a person having ordinary skill in the art to position the wireless receiving coil around the display unit for the purpose of visually recognizing the display during charging. 
As to claim 8, Yeong et al in view of Park et al disclose an electronic meter as mentioned in claims 6-7. Yeong et al in view of Park et al do not teach the wireless power receiving coil is wound around the periphery of the display unit a plurality of times with respect to the display unit.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognized that as soon as the wireless receiving coil is positioned  around the display unit, the coil would be wound around the periphery of the display unit a plurality of times with respect to the display unit (210).
As to claim 9, Yeong et al in view of Park et al disclose an electronic meter as mentioned in claims 6-7 having  the wireless power receiving coil (133)  is disposed on a circuit board  and (131) and overlapped the display unit (210).  
As to claims 10-11, Yeong et al in view of Park et al disclose an electronic meter as mentioned in claims 6-7 and 9 having a wireless communication coil (135) disposed on the circuit board (131) to wirelessly transmit a metered meter value to the outside. Yeong et al in view of Park et al do not mention about the wireless communication coil (135) is disposed around the display unit ((210) to be spaced apart from the wireless power receiving coil. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to dispose the wireless communication coil (135) surround the display unit and spaced apart from the wireless power receiving coil (133) for the purpose of saving the space within the meter and having a compact design meter.. A
As to claim 12,  Yeong et al in view of Park et al disclose an electronic meter as mentioned in claims 6-7 and 9-10, Yeong et al in view of Park et al do not teach  the wireless  communication coil (135)  is wound around the periphery of the display unit a plurality of times with respect to the display unit.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognized that as soon as the wireless communication coil (135)  is positioned  around the display unit, the coil would be wound around the periphery of the display unit (210) a plurality of times with respect to the display unit (210).
As to claim 13, Yeong et al in view of Park et al disclose an electronic meter as mentioned in claims 6-7,9-11. Yeong et al teach that the wherein the wireless communication coil (135)  surrounds the wireless power receiving coil (131).
As to claim 14, Yeong et al in view of Park et al disclose an electronic meter as mentioned in claims 6-7 and 9 but do not explicitly mention about the rechargeable battery overlaps the wireless power receiving coil with the circuit board interposed therebetween.
Park et al  disclose a housing (101) and a  battery cover (102) are put together as shown in Figs. 1 and 4-5, a rechargeable battery  overlaps the wireless power receiving coil with the circuit board interposed therebetween.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the teaching of Park et al by having a rechargeable battery in the device of Yeong et al  overlaps the wireless power receiving coil (133)  with the circuit board  (131) interposed therebetween for the purpose of  having a compact meter  and cutting cost. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Mochida et al (pat# 8,680,911) disclose Electronic Device, Charger, And Electronic Device Charging System.
Jeon et al (Pat# 11,139,672) disclose Device And Method For Performing Wireless Charging And Payment.
Jang et al (Pat# 10,158,261) disclose Electronic Device Having Wireless Power Transmitting/receiving Conductive Pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867